DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges and accepts the amending of claim 12 and cancellation of claim 18.
Allowable Subject Matter
Claims 1-17 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-11
The cited prior art fails to disclose or suggest “a sequence of at least one additional dielectric layer and at least one additional top conductor pattern disposed such that the top electrical contact regions of respective subsets of light emitting elements are connected to a respective one of the at least one additional top conductor patterns” in combination with the rest of the limitations as recited in claim 1. Therefore, claim 1 is allowable over the cited prior art and dependent claims 2-11 are also allowable as they directly or indirectly depend on claim 1.
Claims 12-17 and 19
The cited prior art fails to disclose or suggest “the conductor patterns are isolated electrically from one another by respective dielectric layers; and wherein at least one of the dielectric layers is optically transparent to radiation emitted by the light emitting elements and covers emission regions of the light emitting elements” in combination with the rest of the limitations as recited in claim 12. Therefore, claim 12 is allowable over the cited prior art and dependent claims 13-17 and 19 are also allowable as they directly or indirectly depend on claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUANDA ZHANG/Primary Examiner, Art Unit 2828